Citation Nr: 0601510	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-05 260A	)	DATE
	)
	)


THE ISSUE

Whether a September 15, 1989 decision, in which the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for hypertrophic arthritis of the lumbar spine 
with degenerative disc disease, L5-S1, should be revised on 
the basis of clear and unmistakable error (CUE).  

REPRESENTATION

Moving party represented by:  Nancy L. Foti, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The moving party had active service from June 1946 to October 
1947.

This matter is before the Board in response to a December 
2002 motion for revision of a September 15, 1989 decision, in 
which the Board denied entitlement to service connection for 
hypertrophic arthritis of the lumbar spine with degenerative 
disc disease, L5-S1.  

In December 2003, in accordance with 38 U.S.C.A. § 7111, the 
Board sent a letter to the moving party's former 
representative acknowledging his motion for revision of a 
prior Board decision on the grounds of CUE.  The Board 
indicated that the representative had 30 days from the date 
of the letter to file a relevant response. Thereafter, the 
moving party's former representative submitted additional 
written statements from the moving party.  

In July 2004, the Board decided that the criteria for 
revision of the Board's September 15, 1989 decision based on 
CUE had not been met.  The moving party then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2005, based on a Joint 
Motion for an Order Vacating the Board Decision and 
Incorporating the Terms of the Motion (joint motion), the 
Court issued an Order remanding the appeal to the Board for 
compliance with the instructions of the joint motion.   


FINDINGS OF FACT

1.  In a September 15, 1989 decision, the Board denied 
entitlement to service connection for hypertrophic arthritis 
of the lumbar spine with degenerative disc disease, L5-S1.

2.  On September 15, 1989, the Board failed to apply all 
pertinent regulatory provisions then in effect and such error 
manifestly changed the outcome of the claim then on appeal.


CONCLUSION OF LAW

The September 15, 1989, decision, in which the Board denied 
entitlement to service connection for hypertrophic arthritis 
of the lumbar spine with degenerative disc disease, L5-S1, is 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 3.303(d), 20.1400, 20.1403, 20.1404 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to motions for revisions of Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that the VCAA does not require remand of all 
claims pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.)  The Board's decision to proceed in 
adjudicating this motion does not therefore prejudice the 
moving party in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Motion

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise a prior Board decision on the 
grounds of CUE.  A motion in which review is requested based 
on CUE in a Board decision may be filed at any time after the 
underlying decision is rendered.  Review may be requested by 
the Board on its own motion or upon the request of a 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 (2005).

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2005).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2005). 

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2005).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e) (2005).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

Prior to deciding whether the September 15, 1989 decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation. 

A motion for revision of a decision based 
on CUE must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non- 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions that 
fail to comply with the requirements of 
this paragraph shall be dismissed without 
prejudice to refiling under this subpart.

38 C.F.R. § 20.1404 (2005).

In this case, in various written statements submitted during 
the course of this appeal, the moving party clearly and 
specifically alleges an error of law in the Board decision at 
issue, provides the factual basis for his allegation, and 
indicates that if the Board had not made this error, he would 
have been awarded benefits to which he was entitled.  
Specifically, the moving party alleges that, in its 
September 15, 1989 decision, the Board failed to apply 38 
C.F.R. § 3.303(d) and that its error in this regard was 
outcome determinative.  

According to the August 2005 joint motion to which the Board 
previously referred, the parties involved in this appeal 
agree that, in its September 15, 1989 decision, the Board 
failed to apply 38 C.F.R. § 3.303(d).  They also agree that 
the sole question now on appeal is whether the Board's error 
in this regard was outcome determinative so as to constitute 
CUE.  In its August 2005 Order, the Court remanded this 
appeal to the Board for compliance with the parties' 
instructions to consider this question.  Based on the joint 
motion and Court Order, the Board need not consider whether a 
revision of the September 15, 1989 decision is sustainable on 
the basis that the correct facts, as known on September 15, 
1989, were not before the Board and concedes that, on that 
date, the Board failed to apply all pertinent regulatory 
provisions then in effect. 

On September 15, 1989, the Board denied the moving party 
service connection for a low back disorder on the basis that, 
although the moving party injured his back in service, post-
injury medical evidence failed to show continuity of low back 
symptomatology.  At that time, there was medical evidence of 
record, specifically, service medical records dated from 1946 
to 1947, a July 1948 opinion of Dr. Lewert, VA and private 
treatment records dated from 1966 to 1988, December 1987 
opinions of Drs. Helvig and Wheelock, and a July 1988 opinion 
of Dr. Ault, establishing that the moving party had a current 
back disorder that was etiologically related to an in-service 
back injury.  

Despite the nature of the evidence that was then of record, 
on September 15, 1989, the Board did not consider whether the 
moving party was entitled to service connection for a low 
back disorder under 38 C.F.R. § 3.303(d).  At that time, that 
provision provided that service connection could be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, established 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  The Board's error in this regard 
manifestly changed the outcome of the claim then on appeal.  
By focusing on whether the moving party exhibited continuity 
of back symptomatology following the in-service back injury, 
rather than on whether a current back disability was 
etiologically related to that injury, the Board applied 
statutory and regulatory provisions unfavorable to the moving 
party's claim.  If the Board had applied the provision of 38 
C.F.R. § 3.303(d) to the facts of the case, doing so would 
have resulted in a favorable decision.   

Inasmuch as the Board failed to apply all pertinent 
regulatory provisions in its September 15, 1989 decision and 
such error manifestly changed the outcome of the claim then 
on appeal, the Board concludes that the decision, in which 
the Board denied entitlement to service connection for 
hypertrophic arthritis of the lumbar spine with degenerative 
disc disease, L5-S1, is clearly and unmistakably erroneous.  
The moving party's motion for revision of that decision must 
therefore be granted.


ORDER

Being clearly and unmistakably erroneous, the September 15, 
1989 decision, in which the Board denied entitlement to 
service connection for hypertrophic arthritis of the lumbar 
spine with degenerative disc disease, L5-S1, is revised.



                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



